Citation Nr: 1532574	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus and low back disability.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied the Veteran's claim for service connection for left knee bursitis.  The Veteran appealed the RO's rating action to the Board. 

The Veteran later testified before the undersigned at a May 2012 Travel Board hearing.  The hearing transcript is of record.

This matter was most recently before the Board in November 2014.  At that time, the Board remanded the claim for further action by the originating agency. The appeal has returned to the Board for further appellate action.

The record reflects that the Veteran has maintained, in part, that he has a left knee disability due to pain from his service-connected bilateral pes planus.  (See August 2014 VA examination report, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on August 22, 2014 at page (pg.) 1)).  In addition, the August 2014 examiner also provided an opinion as to whether the Veteran's left knee disability was secondary to his service-connected low back disability.  Thus, in view of foregoing, the Board has framed the matter on appeal to encompass all theories of entitlement regarding the claim for service connection for a left knee disability as noted on the title page.


FINDING OF FACT

A left knee disorder, to include left knee strain and patellar tendonitis, is not etiologically related to the documented in-service complaints of left knee pain, or to the service-connected bilateral pes planus or low back disability; nor, was arthritis of the left knee manifested to a compensable degree within one year of service discharge in August 1994.


CONCLUSION OF LAW

A left knee disability was not incurred during a period of active military service and is not causally related to or aggravated by a service-connected pes planus or low back disability; nor may arthritis of the left knee be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

Concerning the service connection issue on appeal, the Veteran was notified via September 2007 and May 2011 letters of the criteria for establishing service connection for a left knee disability, to include on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded by these letters. 

Although the Veteran was not provided complete notice until after adjudication of the claim in June 2008, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The Board notes that following the provision of the required notice, the RO readjudicated the claim in subsequent supplemental statements of the case based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection for a left knee disorder.  The RO obtained his service treatment records and identified VA and private treatment records and VA examination reports.  In addition, the Veteran has submitted written statements and provided oral testimony before the undersigned in support of his appeal. 

Additionally, as discussed above, the Board has obtained several VA opinions that address the etiology of the Veteran's left knee disorder.  (See April 2008, August 2013, March and August 2014, and March and April 2015 (opinions only).  In November 2014, the Board remanded the Veteran's claim to clarify the etiology of the Veteran's left knee disorder, to include whether it was secondary to the service-connected low back disability and bilateral pes planus.  In April 2015, a VA physician reviewed the claims files, considered the Veteran's lay history, and rendered an appropriate opinion based on the questions presented to him by the Board.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's electronic record and is supported by sufficient detail.  It also refers to specific documents and medical history, and the Veteran's statements regarding what he believes was the onset of his left knee disorder and provides a complete rationale for the opinion stated which is supported by the evidence of record.  It is more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the service connection issue decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

Given the foregoing, the Board finds that the AOJ has substantially complied with its November 2014 remand directives as it relates to the Veteran's claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Overall, the Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection claim decided herein.

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the undersigned Acting Veterans Law Judge identified one of the current (then) issues on appeal as entitlement to service connection for a left knee disability.  (See Transcript (T.) at pg. 2.).  Information was solicited regarding the onset, and post-service history and treatment for his left knee disability. (T. at pages (pgs.) 2-6).))  It was also discussed whether the Veteran was seeking any current (then) treatment for his left knee. (See T. at pg. 6).  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.

Given the foregoing, the Board finds that the AOJ has substantially complied with its November 2014 remand directives as it relates to the Veteran's claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Overall, the Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection claim decided herein.

II. Merits Analysis

The Veteran maintains that his left knee disorder, currently diagnosed as left knee strain and patellar tendonitis, are the result of an injury during assault school and, in the alternative, as secondary to his service-connected bilateral pes planus.  (T. at pgs. 2-6).  He maintains that he did not experience any left knee problems until many years after service discharge.  (T. at pg. 6).  He maintains that he is not seeking any current treatment for his left knee. Id. When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The theories of direct and secondary service connection will therefore be considered and addressed in the Board's analysis below. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran was diagnosed as having degenerative joint disease of the left knee at a May 2004 retirement examination, this has not been confirmed by x-ray evidence at that time or on serial x-rays since service discharge.  As a result, service connection via the demonstration of continuity of symptomatology for arthritis of the left knee is not for application in the present case.  In addition, as was previously noted, he recently testified that he did not experience any left knee problems until many years after service discharge.

Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board will deny the claim for service connection for a left knee disorder disability because the preponderance of the evidence of record is against a nexus between the currently diagnosed left knee strain and tendonitis to military service or to a service-connected disability, and there is no evidence of arthritis of the left knee confirmed by x-ray to a compensable degree within one year of service discharge.  

Turing to Shedden/Caluza element number one (1), evidence of a current disability, a March 2014 VA examiner diagnosed the Veteran as having chronic left knee strain and patellar tendonitis.  (See March 2014 Knee/Lower Leg VA examination report).  Thus, the Board finds that there is evidence of current left knee disabilities and, thus, Shedden/Caluza element number one (1) has been met.  
 
Regarding Shedden/Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records reflect that he received treatment for cellulitis of the left knee after he had slipped on a ramp five (5) days previously.  In June 1990, the Veteran complained of foot pain that affected his knees and lower back.  It was noted that this had been ongoing for the previous year, but was never treated.  A diagnosis with respect to the left knee was not reported.  A May 1994 service retirement examination report reflects that the Veteran's lower extremities were found to have been "abnormal."  The examining clinician noted that the Veteran's knees had demonstrated crepitus with range of motion.  In the Summary of Defects section of the report, the examining clinician noted that the Veteran had degenerative joint disease (DJD) of the knees and feet.   (Parenthetically, the Board notes that the clinical notation of DJD of the knees was not confirmed by x-ray evidence of the same during service or at discharge in 1994).  On an accompanying Report of Medical History, the Veteran denied having had a "trick" or locked knee and bursitis, arthritis or rheumatism.   Thus, in view of the in-service findings of left knee cellulitis, complaints of foot pain that had affected his knees, and the examining clinician's notations at discharge of crepitus with range of motion and DJD of the knees the Board finds that Shedden/Caluza element number two (2), evidence of in-service disease or injury, has been met. 

Finally, turning to Shedden/Caluza element number three (3), nexus to military service, the Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed left knee disability and military service, to include the clinical findings of left knee cellulitis, knee pain and clinical notation of crepitus and DJD.  

There are VA opinions that are against the direct service connection component of the claim.  After physical evaluation of the Veteran and review of the record in April 2008, the VA examiner provided an opinion that was couched in secondary service connection terminology.  The VA examiner opined that the Veteran's left knee disability was not likely a result of his service-connected pes planus.  The VA's examiner's reasoning was that the Veteran's left knee disability was a result of the Veteran's skeletal deformities (i.e. genu valgum, externally rotated tibias) and that it had been aggravated by his obesity.  Thus, while the VA examiner's answer was couched in secondary service connection terminology (e.g., "result of" and "aggravated by"), his reasoning was reflective of direct service connection.  The VA examiner, in essence, attributed the Veteran's left knee disabilities to his   skeletal deformities and obesity, not to military service.  The Board finds the April 2008 VA examiner's opinion inadequate to rate the direct service connection component of the claim because he failed to provide any medical reasoning or explanation for his conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  More importantly, there was no discussion of the Veteran's lay statements and testimony, service treatment records documenting his left knee cellulitis and complaints of foot pain that affected his knees, and clinical notation of crepitus with limited range of motion and DJD at service retirement in 1994.  Thus, the Board finds that the April 2008 VA examiner's opinion is based on an inaccurate and limited history and is of limited probative value in addressing the claim for service connection for a left knee disability on a direct incurrence basis.  

In June 2013, the Board remanded the claim for an additional VA examination and opinion to address the direct service connection component of the claim.  VA examined the Veteran in August 2013.   After a review of the Veteran's entire record, to include the above-cited service treatment records (STRs) and physical evaluation of the Veteran, the VA examined diagnosed the Veteran with DJD, verified by X-rays.  However, another part of the report notes that X-rays were read as being "within normal limits for age," and yet another notation states that "serial X-rays do not reveal progressive changes or osteoarthritis."  The examiner indicated that it was less likely as not that the Veteran had a left knee disability that was related to his service.  The VA examiner explained that the Veteran had two treatments for knee pain that were six years apart during service, that there was only a nonspecific finding of crepitus upon separation from service, and that there was no evidence of chronic knee pain during service.  In its November 2013 remand, the Board found the August 2013 VA examination report to have contained contradictory findings as to left knee arthritis.  The Board noted that aside from the contradictory finding as to the left knee arthritis, the VA examiner's reasoning for his negative opinion as to the direct service connection component of the claim was supported by the other evidence of record, namely the Veteran's service treatment records of two treatments referable to the left knee and a nonspecific finding of crepitus at discharge.  

In response to the August 2013 VA examiner's contradictory findings as to left knee arthritis and lack of opinion on the secondary service connection component of the claim, the Board remanded the claim for another VA examination and opinion in November 2013.  VA examined the Veteran in March 2014.  

On VA examination in March 2014, the examiner noted that there was no evidence of degenerative or traumatic arthritis on X-rays of the left knee, and that the clinical examination findings were most consistent with a diagnosis of chronic left knee sprain and patella tendonitis.  With regard to the etiology of the left knee disability, the examiner opined that it was not likely that the disability was caused by the Veteran's service.  His rationale was that although there was evidence of intermittent treatment in service for bilateral knee pain, there was no evidence of evaluation or treatment for a chronic left knee sprain and patella tendonitis during military service.  He also noted that although the Veteran was diagnosed with degenerative joint disease (DJD) during his discharge examination in May 1994, there was no radiographic evidence of DJD at that time.  Finally, he noted that the Veteran was diagnosed with osteoarthritis with possible tendonitis, without radiographic evidence of osteoarthritis in 2004, several years after his discharge in 1994.  In answering the secondary service connection component of the claim, the details of which are discussed later in this decision, the VA examiner ultimately concluded that the Veteran's left knee sprain and patellar tendonitis were a result of tibial rotation and genu valgum deformities.  (See March 2014 VA Knee/Lower Leg examination report). 

In a July 2014 remand, the Board found the March 2014 VA examiner's opinion on direct service connection to be inadequate.  The Board noted that because the examiner essentially opined that there was no evidence of a chronic left knee disability during service, no verified evidence of osteoarthritis at the time of the Veteran's discharge or for many years after service, and that the Veteran's currently diagnosed left knee disability (chronic left knee sprain and patellar tendonitis) was not related to service, the inquiry did not end there.  The Board noted that the absence of evidence in the service treatment records was an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Service connection is possible for a disability first identified after service. 38 C.F.R. § 3.303(d).  The Board indicated that the May 2014 examiner had not provided an opinion as to whether the currently diagnosed chronic left knee sprain and patella tendonitis, identified after service, was related to a disease or injury in service. Therefore, the Board found that portion of the March 2014 examiner's opinion addressing direct service connection to have been inadequate for evaluation purposes and requested another VA examination to address all theories of service connection of the Veteran's claim. 

Pursuant to the Board's July 2014 remand directives, VA examined the Veteran in August 2014.  After a review of the claims files, to include the service treatment records and physical evaluation of the Veteran, the VA examiner opined that the Veteran's currently (then) diagnosed left knee disability was not related to military service.  The VA examiner reasoned that the Veteran had received treatment for left knee pain on two (2) occasions during military service that were several years apart (i.e., left knee pain associated with cellulitis and a fall) and that the crepitus found at service retirement was related to genu valgum.  (See August 2014 VA Knee/Lower Leg examination report).  The Board finds this opinion to be of greater probative value in addressing the direct service connection component of the Veteran's claim because the examiner provided reasoning that was supported by the evidence of record, namely the Veteran's service treatment records.  

While each of the above-cited VA examiners' opinions are incomplete in certain respects, they are probative on the fact that aside from the two in-service findings of left knee pain associated with cellulitis and a fall, crepitus on range of motion of the knees, and DJD of the knees, which was not confirmed by x-rays coincident to service or thereafter, there are no other subjective complaints or clinical findings referable to the left knee for the duration of military service.  In addition, and as correctly noted by the examiners, the notation of DJD during the Veteran's May 1994 retirement examination was not confirmed on x-rays coincident to that examination or after service discharge.  Thus, while incomplete, the VA opinions are entitled to probative weight in evaluating the Veteran's claim for service connection for a left knee disorder on a direct basis.  The VA opinions are uncontroverted and are against the claim.  The evidentiary weight of these reports and opinions preponderate against the Veteran's lay assertions regarding etiology that are in support of the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, direct service connection is not warranted because while the evidence does show that the Veteran was treated during service for left knee pain, the most competent and probative medical evidence is against a nexus between the Veteran's current left knee disorders and his period of military service.

The Board notes that the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  In this connection, the Veteran, has maintained, both in written statements submitted and oral testimony, that he injured his left knee during assault school.  The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2014).   However, and as noted previously herein, these provisions are not applicable to his claim because while there is a notation of DJD of the knees on his May 1994 retirement examination, there has been no x-ray confirmation of DJD of the left knee either during or after service.  Moreover, the Veteran has stated that his current knee problems developed after service.  Thus, the provisions of continuity of symptomatology are not applicable to the Veteran's claim.  

Further, as was discussed above, the objective medical evidence of record is against a finding that the Veteran's current left knee disorder is in any way related to his military service.  Each of the VA examiners have pertinently opined to the contrary. To the extent the Veteran himself now attributes his current left knee disorder to military service, to include an injury during assault school, the Board ascribes greater probative value to the negative VA opinions.  The Veteran is clearly considered competent to be able to report having injured his left knee in service.  However, notwithstanding the credibility question that has been addressed, he lacks the competence to provide an opinion as to diagnosing the disorder and relating it to military service.  Indeed, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining that a remote injury to the left knee 21 years ago caused the Veteran's current left knee strain and patellar tendonitis, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Turning to the secondary service connection component of the claim, there are several VA opinions that address this theory of entitlement and they are against the claim.  In April 2008, August 2013, and March and August 2014, VA examiners collectively opined that the Veteran's left knee disability was not likely a result of, nor had it been aggravated by, his service-connected pes planus or spine disability (August 2014).  The April 2008 and March 2014 VA's examiners' reasoning was that the Veteran's left knee disability was a result of the Veteran's skeletal deformities (i.e. genu valgum, externally rotated tibias) and that it had been aggravated by his obesity (April 2008).  (See April 2008 and March 2014 VA examination reports).  The August 2013 and August 2014 VA examiners opined that the Veteran's left knee was not secondarily related to military service and had not been aggravated by his service-connected bilateral pes planus or spine condition because there was no nexus between these disabilities, respectively.  (See August 2013 and August 2014 VA examination reports).  The Board finds these opinions to be of minimal probative value in evaluating the secondary service connection component of the Veteran's claim because each examiner failed to provide any medical reasoning or explanation for their cursory and blanket conclusions.  Nieves, supra.  

In light of the August 2014 VA examiner's blanket and conclusory opinion, the Board remanded the Veteran's claim in November 2014 for an addendum opinion to address the secondary service connection component of the claim.  The August 2014 VA cardiologist provided an addendum opinion in March 2015.  In his March 2015 opinion, the August 2014 cardiologist concluded that that there was no nexus linking the Veteran's left knee disability to his bilateral pes planus and low back disability due to an absence of abnormal weight earing with an stressors on the left knee; there was an absence of an altered gait.  (See August 2014 VA examiner's March 2015 VA addendum opinion).  In April 2015, a VA orthopedist opined, after a review of the entire record, that it was less likely than not that any osteoarthritis of the knees, which might have existed at the current (then) time, was related to his symptomatic pes planus and DJD of feet.  The VA orthopedist noted that there was no supporting documentation of the diagnosis of DJD in the Veteran's service treatment records, and that current left knee x-rays were unremarkable and consistent with age.  The VA examiner reasoned that he knew of no medical literature that could substantiate a diagnosis of knee osteoarthritis as being caused by pes planus and foot DJD.  Hence, the examiner concluded that it was less likely that any left knee osteoarthritis was not related to the Veteran's feet conditions.  (See April 2015 VA opinion).  
The Board accords great probative weight to the VA physicians' opinions, notably the March and April 2015 VA opinions since they offered clear conclusions with supporting data, and reasoned medical explanations. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These opinions are against the claim on a secondary basis and are uncontroverted.  The preponderance of the evidence is against the claim for service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus and low back disability. 

Further, and as noted by the VA examiners, there is no confirmed x-ray evidence of arthritis of the left knee during service, or following discharge from service.  Therefore, service connection on a presumptive basis under 38 C.F.R. § 3.309 would not be warranted here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability, to include as secondary to bilateral pes planus and low back disability, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


